     Case 5:17-cv-01361-CAS-KK Document 84 Filed 08/10/21 Page 1 of 2 Page ID #:658




1
      Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
2     LAW OFFICES OF ADRIAN R. BACON, P.C.
3     21550 Oxnard St. Suite 780,
      Woodland Hills, CA 91367
4
      Phone: 877-206-4741
5     Fax: 866-633-0228
6
      tfriedman@toddflaw.com
      abacon@toddflaw.com
7     Attorneys for Plaintiff
8
                       UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10
      STEVE GALLION, individually,
      and on behalf of all others similarly       )      Case No.
11
                                                  )      5:17-cv-01361-CAS-KK
      situated,
12
      Plaintiff,                                  )
                                                  )      NOTICE OF VOLUNTARY
13    vs.
                                                  )      DISMISSAL OF ACTION WITH
      CHARTER COMMUNICATIONS
14
                                                  )      PREJUDICE AS TO PLAINTIFF
      INC.,       and         SPECTRUM
                                                  )      AND WITHOUT PREJUDICE AS
15
      MANAGEMENT               HOLDING
                                                  )      TO THE PUTATIVE CLASS.
16    COMPANY, LLC,
      Defendants.                                 )
17                                                )
18
                                                  )
                                                  )
19

20    NOW COMES THE PLAINTIFF by and through their attorneys to respectfully
21    move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22    and without prejudice as to the class. No Defendant has filed either an answer or
23    a motion for summary judgment at this time, and no Court order is necessary
24    pursuant         to         the               Fed.          R.       Civ.      P.
25    Respectfully submitted this 10th Day of August, 2021,
26
                                              By: s/Adrian R. Bacon Esq.
27
                                                   Adrian R. Bacon
28                                               Attorney for Plaintiff



                                        Notice of Dismissal - 1
     Case 5:17-cv-01361-CAS-KK Document 84 Filed 08/10/21 Page 2 of 2 Page ID #:659




1                             CERTIFICATE OF SERVICE
2
      Filed electronically on August 10, 2021, with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on August 10, 2021, to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9                                             By: s/Adrian R. Bacon Esq.
                                                   Adrian R. Bacon
10
                                                   Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
